Title: Pennsylvania Assembly Committee: Report on the State of the Currency, 19 August 1752
From: Pennsylvania Assembly Committee
To: 


On March 11 the Assembly resumed consideration of Governor Hamilton’s refusal to assent to a bill for striking £20,000 in paper currency (see above, p. 272); they then ordered that Evan Morgan, Franklin, Richard Walker, George Ashbridge, James Wright, and John Wright “be a Committee to enquire into the State of our Paper Currency, our foreign and domestick Trade; and the Number of People within this Province, and report thereon to the next Sitting of Assembly.” The committee made its report August 19; and three days later it was referred to the next Assembly for consideration. It was taken up on January 17, 1753, and the House adopted certain resolutions upon it (see below, 496).
 
August 19, 1752
In Obedience to the Order of the House, your Committee have enquired into the State and Circumstances of the Paper Currency of this Province, our foreign and domestick Trade, Numbers of People, &c. and do find,
That in the Year 1723, the first Experiment of Paper Money was made in Pennsylvania, by striking and emitting on Loan, upon real Securities, the Sum of Fifteen Thousand Pounds. And the ill Consequences apprehended by some, as necessarily attending such a Currency, not appearing, but on the contrary great and manifest Advantages to the Publick immediately ensuing, the Government were induced to pass another Act the same Year, for issuing a farther Sum of Thirty Thousand Pounds.

Experience demonstrating more and more the Benefit arising from this Currency to the Province, by the Encrease of Trade and People, and Improvement of Lands, and the Sum of Forty-five Thousand Pounds not being found sufficient for the Occasions of Commerce, the General Assembly did, in the Year 1729, strike and emit a farther Sum of Thirty Thousand Pounds, and in 1739 a small additional Sum, with which, the whole Currency then amounted to Eighty Thousand Pounds; and there has since been no Addition, except the Sum of Five Thousand Pounds, struck for the King’s Use in 1746, great Part of which is already sunk by yearly Quota’s of Five Hundred Pounds out of the Excise, as by Law directed.
That the Sum of Eighty Thousand Pounds, emitted on Loan, and now current, is, by Law, to continue entire not quite four Years longer, when it must begin to sink, in the Proportion of One Sixth Part per Annum, so that in six Years the whole may be sunk and destroyed; and the Province will then be left without any Currency, except that precarious One of Silver, which cannot be depended on, being continually wanted to ship Home, as Returns, to pay for the Manufactures of Great-Britain.
That in 1723, and for some Years before, the Trade of this Province languished for want of a Medium; Building and Planting were discouraged, and the Inhabitants in City and Country rather diminished than increased. This is not only consistent with the Knowledge of some of your Committee, who well remember the distressed Circumstances of the People at that Time, that many Tradesmen and others left the Country, and that a great Number of Houses were vacant and untenanted in the City: But the swift Declension of our Trade appears from the Custom-house Entries, where we find, that the Vessels cleared from the Port of Philadelphia in the Year 1721 were 130, in 1722 but 110, and in 1723 only 85.
From that Period both the City and Country have flourished and encreased in a most suprizing Manner. The Encrease of the City appears even to the Eye of every common Observer, the Number of new Buildings much exceeding the Old. It appears also by comparing the Bills of Mortality: For in the Year 1722, the Burials in Philadelphia, of all Ages, Sects and Colours, amounted to no more than 188, an exact Account being for that Year published monthly. Of the preceding and next following Years we find no Account; but from November 20, 1729, to November 19, 1730, the Burials were 244; and from November 18, 1731, to November 16, 1732, they were 254, notwithstanding that in the intermediate Year, the Small-pox raging in the Town, had alone carried off near 240 Persons, and swell’d the Bill for that Year to 490. From hence to 1738, no Account is come to our Hands; but from December 25, 1738, to December 25, 1744, the Burials amounted to 3179, which being, at a Medium, 454 per Annum, shews the great Increase of Inhabitants to that Time; and since 1744, the Encrease is thought rather to have exceeded in Proportion.
Your Committee have endeavoured to procure from the yearly Tax Books, Accounts of the Number of taxable Inhabitants in the Counties of this Province for several Years, since the first striking of Paper Money; and tho’ the Accounts they have obtained are not so perfect as could be wished (some of those Books being lost or mislaid) yet they find sufficient to show that a very great Addition has been made, viz. In the City and County of Philadelphia, it appears that there were in the Year 1720 but 1995 Taxables; in the Year 1740 they amounted to 4850; and in the Year 1751 they were 7100.
For the County of Bucks we have only obtained an Account of the present Number of Taxables, which amounts to 3012, exclusive of the Moravians at Bethlehem, whose Numbers are unknown: But inasmuch as there were few or no Settlements above Durham before 1723, and that there are now so many as to be formed into a new County by this Assembly; and the Lower Settlements are grown much thicker, not only by natural Encrease, but by Addition of People from Ireland and Germany, it is not doubted but that County may have increased in equal Proportion with the County of Philadelphia.
From the Tax Books of Chester County we learn, that in the Year 1732 their Taxables amounted to 2157, in 1737 they were 2532, in 1742 they were 3007, in 1747 they were 3444, and this present Year, 1752, they amount to 3951; which shows that County to have nearly doubled itself in the last twenty Years. And tho’ we have no Accounts of their Number in 1723, the first Year of Paper Money, yet it is known, that their Encrease was so great between that Time and the Year 1729, as to occasion a Division of the County, their Frontier Settlements being then erected into a new County, by the Name of Lancaster.
Of the Number of Taxables in the County of Lancaster, we have no earlier Account than that for the Year 1738, which amounted to 2560: Since that Time Lancaster County has so encreased and extended its Settlements as to bear a double Division, two new Counties, York and Cumberland, being about three Years since taken out of it; and yet the Account of Taxables in Lancaster County this present Year, amounts to 3977, of which 311 live in the fine Town of Lancaster, a Town not much more than twenty Years old.
The County of York (taken, as is said before, out of Lancaster) had in 1749 Taxables 1466, in 1750 they were 1798, and in 1751 they amounted to 2043, which shews an Encrease of near one Third in two Years.
The County of Cumberland had, when separated from Lancaster, in 1749, but 807 Taxables; in 1751 they amounted to 1134, which is an Encrease yet greater than that of York County.
That the Trade of this Province has likewise greatly increased since the first striking of Paper Money, appears from the Custom-House Accounts of Vessels cleared from the Port of Philadelphia, which, as we have said before, were, in the Year 1723, no more than 85; but in 1730 they amounted to 171; in 1735 they were 212; and from August 1749, to this present August 1752, being three Years, they amount to 1210, which at a Medium is 403 per Annum, being near 5 now for 1 in the year 1723.
That our Consumption of the Manufactures of our Mother Country has proportionably increased, appears from the same Accounts. Since in the Year 1723 we had but two Ships from London; whereas between the 18th of August 1748, and this present Date, they amount to Thirty-seven, which make on an Average nine Ships per Annum, who have generally come full of Goods, besides many others from the Out-ports of Britain not reckoned.
This increasing Consumption of Goods from England (exclusive of Linen, &c. from Scotland and Ireland) appears more particularly by an authentick Account from J. Oxenford, Inspector General of the Customs, as laid before the Parliament in 1748, where we find that the whole Exports to Pennsylvania,



Sterling.


In 1723 amounted but to
£15992
19
4


  In 1730 they amounted to
48592
7
5


  In 1737 they were
56690
6
7


  In 1742 they were
75295
3
4


  In 1747 they were
82404
17
7


since which we have no Account, but it is well known that within these five Years the English Trade is greatly augmented.
Our Domestick or Inland Trade is so connected with and dependent on our foreign Commerce, as that it is difficult to distinguish, or obtain any separate Account of it: But that it must have increas’d proportionably with the People, is easy to conceive; that our Indian Trade particularly is extended many hundred Miles farther Westward, to numerous, new and strange Nations, is well known; and that the Number of Waggons employ’d in exchanging and conveying Commodities from one Part of the Province to another, has been very greatly augmented within these few Years, is a Matter of common and general Observation.
Furnishing the Country with a Medium of Trade, and of a Kind that could not, to any Purpose, be exported, as it facilitated mutual Commerce, lessened our Taxes by the Interest it produced, and made it more easy for every one to obtain ready Pay for his Labour, Produce or Goods (a Medium so evidently wanted at the Time Paper Money was first issued) has doubtless been one great Means of the subsequent Encrease of our Trade and People, by inducing Strangers to come and settle among us. But your Committee conceive, that the Manner of issuing this Medium contributed no less to those happy Effects than the Medium itself. It was by the Laws directed to be emitted on Loan, in Sums of Twelve Pounds Ten Shillings, and upwards, not exceeding One Hundred Pounds to one Person, for a long Term, on easy Interest, and payable in yearly Quota’s; which put it in the Power of many to purchase Lands, and make Plantations (the Loan-Office enabling them to pay the Purchase so easily) and thereby to acquire Estates to themselves, and to support and bring up Families; but who, without that Assistance, would probably have continued longer in a single State, and as Labourers for others, or have quitted the Country in Search of better Fortune. This easy Means of acquiring landed Estates to themselves, has, we suppose, been one principal Encouragement to the great Removal hither, of People from Ireland and Germany, where they were only, and could scarce ever expect to be other than Tenants. And that happy Contrivance in our Money Laws, by which the yearly Quota’s are, as fast as paid in, re-emitted to other Borrowers, makes the same Quantity of Currency serviceable in their Turns to a much greater Number of People; thereby lessening the Necessity and Demand for striking great additional Sums, which, if carried to Excess, might depreciate the Value of the Currency.
Yet had this easy Method of obtaining Money for the Purchase and Improvement of Lands, kept Pace, as it ought to have done, with the growing Numbers of People, your Committee conceive, that our Encrease, great as it is, would probably have been much greater: For during many Years past, thro’ the Smallness of the Sum to be from Time to Time re-emitted, not only those admitted to borrow were obliged to be content with small Proportions, but many who could give ample Security, have been delay’d and disappointed. Even at this present Time, tho’ Applications by failing of Success have been so much discouraged, we are informed there are no less than 1000 Appliers on the List, who wait their Turn to be supplied. And within these ten Years, a vast Multitude of our Inhabitants have, to procure Settlements, wandered away to other Places.
That it should be easy for the industrious Poor to obtain Lands, and acquire Property in a Country, may indeed be chargeable with one Inconvenience, to wit, That it keeps up the Price of Labour, and makes it more difficult for the old Settler to procure working Hands, the Labourers very soon setting up for themselves: (And accordingly we find, that tho’ perhaps not less than 30,000 Labourers have been imported into this Province within these twenty Years, Labour continues as dear as ever.) Yet this Inconvenience is perhaps more than ballanced by the rising Value of his Lands, occasion’d by Encrease of People; and to the Publick in General, Numbers of substantial Inhabitants have been always reckon’d an Advantage. In fine, by rendering the Means of purchasing Land easy to the Poor, the Dominions of the Crown are strengthen’d and extended; the Proprietaries dispose of their Wilderness Territory; and the British Nation secures the Benefit of its Manufactures, and increases the Demand for them: For so long as Land can be easily procur’d for Settlements between the Atlantick and Pacifick Oceans, so long will Labour be dear in America; and while Labour continues dear, we can never rival the Artificers, or interfere with the Trade of our Mother Country.
All which is humbly submitted to the House, by


Benjamin Franklin,
Evan Morgan,


Richard Walker,
Peter Worrall.


George Ashbridge,
 

